Case 4:18-cv-04108-SOH Document 75                Filed 07/01/20 Page 1 of 1 PageID #: 832



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

GERALD H. LOWERY, SR.                                                                PLAINTIFF


v.                                     Case No. 4:18-cv-4108



NURSE S. KING, et al.                                                            DEFENDANTS

                                             ORDER

       The above-styled and numbered case is currently set for trial on July 27, 2020. Per

Administrative Order No. 2020-8, in order to minimize exposure to COVID-19, all civil and

criminal trials (bench and jury) scheduled to begin before August 3, 2020, in the United States

District Court for the Western District of Arkansas, are hereby continued and will be rescheduled.

Accordingly, the trial of this matter is hereby continued and will commence at 9:00 a.m. on

November 16, 2020, at the United States Courthouse, Texarkana, Arkansas. Counsel should adjust

all remaining deadlines accordingly.

       IT IS SO ORDERED, this 1st day of July, 2020.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
